Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to an amendment filed on 01/21/2021 in which claims 1-19 are currently pending. Claims 1-11 are being examined while claims 12-19 are considered withdrawn.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-11 are rejected on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent No. 9,697,616. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 9,697,616, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-11 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 1-11 are rejected on the ground of nonstatutory double patenting over claims 1-31 of U.S. Patent No. 9,697,615. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-31 of U.S. Patent No. 9,697,615, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-11 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 2004/0184534) in view of Richter (US 2004/0223058) and further in view of Hanko (US 6,493,041).

As to claim 1, Wang teaches a system, comprising:

a server; and a digital video camera in communication with the server over a network, the digital video camera comprising: an image sensor configured to capture a plurality of sequential images for digitization within the digital video camera to produce a video stream ([0031]-[0032] and [0054]-[0067]);

at least one processor configured to perform operations of: causing the digital video camera to receive a threshold value from the server ([0031]-[0032] and [0054]-[0067]);

producing image data from a digital representation of at least one image of the plurality of sequential images ([0031]-[0032] and [0054]-[0067]);

selecting a first pixel of the digital representation and selecting a corresponding second pixel of a reference image of the plurality of sequential images ([0031]-[0032] and [0054]-[0067]);

and determining whether the first pixel differs by the threshold value from the second pixel ([0031]-[0032] and [0054]-[0067]);

and transmitting an indication that motion has likely occurred based on the determination ([0031]-[0032] and [0054]-[0067]).

Wang does not teach producing scaled down image data from a digital representation of at least one image of the plurality of sequential images; and a network interface installed in the digital video camera and configured to transmit, over the network to a network-addressable device other than the digital video camera, an indication that motion has likely occurred based on the determination.



It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang’s system with Richter’s system. In Richter’s disclosure, systems and methods may be employed for the processing (e.g., creation, transmission and/or reconstruction) of a desired video scene (e.g., CCTV scene). In one embodiment, the disclosed systems and methods may be employed for the analog transmission of a video scene, including transmission of the desired scene over standard analog interfaces (e.g., standard CCTV interfaces), and for the display of the desired scene simultaneously in multiple resolutions (e.g., high and standard resolutions simultaneously), and/or for the display of multiple images of the desired scene on an analog display (e.g. conventional analog composite video monitor), using multi-stream (e.g., dual-stream analog) methodology. Advantageously, the disclosed systems and methods may be implemented in one embodiment to fulfill the need for higher-than-standard video resolution imaging for video surveillance installations using existing digital video equipment (e.g., using existing standard digital to analog encoders, existing coax connections, existing chipsets, existing standard analog to digital de-encoders, etc.) with modified or new software capable of implementing one or more features of the disclosed systems and methods (e.g., in one exemplary embodiment by modifying Windows-based DVR software on PC or Intel-based DVR systems). Using the disclosed systems and methods CCTV video resolutions may be provided that support and take advantage of digital capture and imaging techniques to obtain useful information from digitally zoomed and enhanced video (Richter; [0005]-[0006]).

The combination of Wang and Richter does not teach a network interface installed in the digital video camera and configured to transmit, over the network to a network-addressable device other than the digital video camera, an indication that motion has likely occurred based on the determination.

However, Wang does teach network access circuitry ([0092]). In addition, Hanko teaches data communication provided by network links through one or more networks to other data devices (col. 11). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang’s system and Richter’s system with Hanko’s system to show a network interface installed in the digital video camera and configured to transmit, over the network to a network-addressable device other than the digital video camera, an indication that motion has likely occurred based on the determination in order to provide an effective means of reliably detecting actual motion in a video signal with a simple and low-cost circuit. The invention takes advantage of the observation that the degree of variation in pixel value that occurs from frame to frame due to noise tends to be fairly well-defined and consistent (at least for a given video camera) and uses a thresholding mechanism to eliminate the effects of noise. Unlike the prior art, the present invention has the ability to detect the current “ambient” level of motion and desensitize the motion detector in proportion to the amount of motion that is currently being observed. This is done in a manner that allows the average motion over a recently passed interval of time to be calculated without having to maintain a long history of recent perframe cumulative pixel difference counts, and doing a sliding window average over these values. A technique known as trailing exponential averaging is used to generate the average number of pixels that are changing from frame to frame. The current frame’s pixel difference count is added to the average pixel difference count and the resulting sum is divided by two (which can be easily accomplished by shifting the binary value of the sum to the right by one place in a fixed length shift register, for example). The result is an average in which previous frames’ values contribute successively less to the current average. This technique provides a good approximation to a sliding window average, at a much lower cost, with a simpler implementation (Hanko; cols. 5-6).

As to claim 6, the apparatus of claim 1 comprises all the elements and performs all the steps of the apparatus of claim 6. Therefore, claim 6 is rejected similarly as claim 1.

As to claim 2, the combination of Wang, Richter, and Hanko teaches wherein the at least one processor comprises a plurality of circuit units that include an embedded processor (Richter; [0060], [0063]-[0068], [0071], [0134]-[0135], and [0181]).

As to claim 3, the combination of Wang, Richter, and Hanko teaches wherein the network interface comprises a network interface card separate from the at least one processor (Hanko; col. 11).

As to claim 4, the combination of Wang, Richter, and Hanko teaches wherein the operations further include the operation of compressing the scaled down image data and the indication together (Wang; [0031]-[0032], [0037], [0054]-[0067], and [0069]; Hanko; cols. 5, 6, and 8).

As to claim 5, the combination of Wang, Richter, and Hanko teaches wherein the producing of the scaled down image data is carried out in accordance with an MPEG standard (Richter; [0078]).

As to claim 7, the combination of Wang, Richter, and Hanko teaches wherein the at least one processor comprises a plurality of circuit units that include an embedded processor (Richter; [0060], [0063]-[0068], [0071], [0134]-[0135], and [0181]).

As to claim 8, the combination of Wang, Richter, and Hanko teaches wherein the network interface comprises a network interface card separate from the at least one processor (Hanko; col. 11).

As to claim 9, the combination of Wang, Richter, and Hanko teaches wherein the operations further include the operation of compressing the scaled down image data and the indication together (Wang; [0031]-[0032], [0037], [0054]-[0067], and [0069]; Hanko; cols. 5, 6, and 8).

As to claim 10, the combination of Wang, Richter, and Hanko teaches wherein the producing of the scaled down image data is carried out in accordance with an MPEG standard (Richter; [0078]).
As to claim 11, Wang further teaches wherein the operations further include causing the digital video camera to receive the threshold value from a server ([0031]-[0032] and [0054]-[0067]).

Response to Arguments

Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.

Examiner maintains the double patenting rejections. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the U.S. Patents, either singularly or in combination, contain each and every element and/or render each and every element of the claims of the instant application obvious.

Examiner maintains that Wang teaches a digital video camera in communication with the server over a network ([0031]-[0032] and [0054]-[0067]). In the above citations, even if the video signal acquisition circuitry 1270 is part of server computer 1102, Wang also states that motion video images can be captured separately, i.e., by another computer system, and stored in memory 1204 as source video signal 1240 for encoding and delivery to client computer 1106 upon request. In addition, source video signal 1240 can be generated by processing of processor 1202 or by another computer and stored in memory 1204 (see [0090]). Therefore, the digital video camera source signal is not captured or generated exclusively within the server computer system and can be separate from the server computer system. As such, a digital video camera can be in communication with a server over a network.

In addition, Examiner maintains that Wang teaches network access circuitry ([0092]). Furthermore, Hanko teaches data communication provided by network links through one or more 

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Even though in Hanko, the video camera 110 provides an analog video stream, the stream is still digitized and decoded by digitizer/decoder 130. Also, the video camera 110 and digitizer/decoder 130 are part of the overall computer system 500 which connects to a server via a network. As such, the concept of a digital video camera is still disclosed in Hanko and therefore can be combined with Wang’s teachings to show a digital video camera transmitting data over a network.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang’s system and Richter’s system with Hanko’s system to show a network interface installed 

In view of the above reasons, Examiner maintains all rejections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482